Citation Nr: 0621271	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  94-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from July 23, 1992 to November 6, 2001.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since November 7, 2001.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1968.

These matters before the Board of Veterans' Appeals (Board) 
arise from a February 1993 rating decision that granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective July 23, 1992.  The veteran filed a 
notice of disagreement (NOD) in April 1993, and the RO issued 
a statement of the case (SOC) in September 1993.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 1993.

In October 1993, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record. 

By rating action of July 1998, the RO granted an initial 30 
percent rating for PTSD, from the July 23, 1992 effective 
date of service connection. 

By rating action of April 2002, the RO increased the 
disability rating for PTSD to 50 percent, effective November 
7, 2001, but continued the 30 percent rating from July 23, 
1992, to November 6, 2001.  In April 2002, the veteran filed 
his notice of disagreement for an earlier effective date, 
contending that the 50 percent rating should have been 
effective from the July 23, 1992 date of service connection.  
The RO issued an SOC in August 2002, and the veteran filed a 
substantive appeal later that month.

Thereafter, in October 2002, the Board recharacterized the 
appeal as encompassing the issues set forth on the on appeal 
and remanded these matters to the RO for a hearing before a 
Veterans Law Judge, as requested.  However, in an October 
2002 letter, the veteran withdrew his request for a Board 
hearing. 

In February 2003, the veteran was notified that the Board was 
undertaking additional development of the claims pursuant to 
the provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the 
provisions of 38 C.F.R. § (2002)-essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO-
were held to be invalid.  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, in August 2003, the Board remanded 
the claims to the RO for additional development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claims (as reflected in 
an April 2006 SSOC) and returned these matters to the Board 
for further appellate consideration.

In June 2006, following RO certification of this case to the 
Board, the veteran's representative submitted directly to the 
Board additional evidence-consistent -consisting of a letter 
from a psychotherapist assessing the veteran's current 
condition and identification of the veteran's private 
physician-without a waiver of initial RO consideration of 
the evidence.
 
Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned 
higher initial ratings during the pendency of this appeal, as 
higher ratings are assignable both before and after November 
7, 2001, and the veteran is presumed to be seeking the 
maximum available benefit, claims for higher ratings (as 
characterized on the title page) remain viable on appeal.  
Id; AB v. Brown, 6 Vet.  App. 35, 38 (1993). 

The Board's decision on the claim for an initial rating in 
excess of 30 percent for PTSD for the period from July 23, 
1992 to November 6, 2001, is set forth below.  The claim for 
a rating in excess of 50 percent for PTSD since November 7, 
2001, is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  

As a final preliminary matter, the Board notes that in a 
December 2003 letter, the veteran's private physician 
suggests that the veteran is diagnosed with hepatitis C that 
is related to his military service.  This statement is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 30 
percent for PTSD, for the period from July 23, 1992, to 
November 7, 2001, has been accomplished.

2.  From the July 23, 1992 effective date of the grant of 
service connection through November 6, 2001, the veteran's 
PTSD was manifested, primarily, by evidence of nightmares, 
flashbacks, disturbances of mood, impairment of short term 
memory, panic attacks more than once a week, and difficulties 
in establishing and maintaining effective work or social 
relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, for 
the period from July 23, 1992, to November 6, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for an initial rating in excess of 30 percent for PTSD 
from the July 23, 1992 effective date of the grant of service 
connection to November 6, 2001-granting the full benefit 
sought on appeal for this period-the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

II.  Analysis

The veteran maintains that his service-connected PTSD is more 
severe than reflected in the initial 30 percent disability 
rating; he asserts that he should be granted an initial 50 
percent rating from the July 23, 1992 effective date of 
service connection for PTSD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38   
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in   
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes that, for the period prior to November 7, 
2001, the RO initially granted a 30 percent rating for PTSD 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  However, a General Rating Formula contains the 
criteria for evaluating psychiatric disorders.  See also 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005). 

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluation of psychiatric 
disorders, including PTSD.  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

As the RO has considered both the former and revised criteria 
for rating the veteran's PTSD, and furnished him notice of 
the revised criteria in an August 2002 SOC, there is no due 
process bar to the Board also considering the former and 
revised criteria.

Under the general rating criteria in effect prior to November 
7, 1996, a 30 percent rating for a major depressive disorder 
was warranted when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 

A 50 percent disability rating was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or when 
by reason of psychoneurotic symptoms, the veteran's 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or maintain 
employment. Id.

A 100 percent rating was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment. Id.  It should be noted that the criteria for a 
100 percent evaluation are each independent bases for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994). 

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events). See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are social and 
industrial impairment.  See generally, 38 C.F.R. § 4.129 
(1996).  Under the revised regulatory scheme, consideration 
is given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126 (2005).

In July 1992, the veteran submitted a private medical report 
dated that same month from Andrew F. Jensen, Ph.D.  Dr. 
Jensen indicated that the veteran experienced social 
withdraw, occasional unpredictable outbursts of rage, a 
tendency to withdraw from close relationships, sleep 
interruptions and nightmares about his combat experiences.  
When describing his combat experiences, the veteran became 
extremely emotional and often times teary-eyed.  The veteran 
described frequent and severe flashbacks as a result of his 
combat experiences that constantly haunted and tormented his 
mind.  He had frequent severe nightmares that woke him 
screaming, sweating, and very upset and it was very difficult 
to then return to sleep.  The therapist noted that the 
veteran was extremely anxious.  The veteran stated that 
because of his faith and religion, he tried to control his 
outburst of rage; however, this often resulted in him 
developing moods of depression and severe headaches.  The 
record also reflected that the veteran had times of confusion 
and possibly short term memory loss.  The diagnosis was PTSD.

On August 1992 VA examination, the veteran complained of 
difficulty getting to sleep and nightmares.  He stated that 
helicopter sounds caused flashbacks.  He also stated that he 
was irritable, had outbursts of angry behavior, was estranged 
from people, did not trust anyone, got depressed, experienced 
survival guilt, was withdrawn, and had little hope for the 
future.  The examiner noted that the veteran's emotional 
mechanism was constricted, he showed numbing of general 
responses, and his insight and judgment were fair.  The 
veteran denied hallucinations, he was relevant and coherent, 
oriented, and his memory was intact.  The diagnosis was PTSD.

In a February 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating from 
July 23, 1992, under the provisions of 38 C.F.R. § 4.132  
Diagnostic Code 9411 (1993).

During an October 1993 hearing before RO personnel, the 
veteran testified that he missed about 5 days a month of work 
due to his PTSD symptoms, he was prone to outbursts of rage 
to include throwing things, he had difficulty falling asleep 
and significant sleep disturbances, nightmares and flashbacks 
of Vietnam, he choked his wife on several occasions when 
having a nightmare, he had odd behavior such as waking up and 
sitting in a dark room, he was suspicious of others, sounds 
of helicopters trigger flashbacks, he was withdrawn and had 
no friends.

In a February 1997 private medical report, Dr. Jensen 
reported the exact same symptoms as those in the July 1992 
report, except that he assigned a current Global Assessment 
of Functional (GAF) score of 46 and a highest past-year GAF 
of 54.  

On VA PTSD examination in April 1997, the veteran stated that 
he worked full-time assisting disabled veterans.  The 
examiner noted that the veteran had not been hospitalized 
since his last examination, but he had attended treatment 
once a week with Dr. Jensen.  The veteran stated that he felt 
tremendous guilt for having survived and experienced 
flashbacks of bathing in blood after being shot.  The 
flashbacks were triggered by helicopters, they last a few 
minutes.  The examiner noted that the veteran still yelled at 
night when he had nightmares and it appeared to be taking the 
veteran longer to recover from the affects.  The veteran 
stated that he relieved his Vietnam experiences daily, tried 
to avoid issues related to Vietnam, had lost some interest in 
activities, was a loner, his affect remained restricted, and 
he had a very difficult time expressing loving feelings.  He 
stated that he had amnesia of a mortar incident in Vietnam.  
The examiner noted that the veteran's arousal symptoms 
consisted primarily of waking in the middle of the night 
which had were worse, but he denied any violent or extreme 
anger.  He stated that his wife would describe him as 
irritable.  He has had no change in symptoms of startle or 
hyperarousal with Asians.  He denied feeling extremely 
depressed and denied suicidal and homicidal ideation, and 
stated that he had not had any panic for the last couple of 
years.  

On mental status examination, the examiner indicated that the 
veteran seemed to have difficulty recalling things with 
clarity, mood was okay, affect was appropriate and full 
range, no clear cognitive abnormalities.  The diagnosis was 
PTSD, mild and the examiner assigned a GAF of 65.  In a 
December 1997 supplemental opinion, the same examiner noted 
that upon reviewing Dr. Jensen's report, there was an 
indication that the veteran's symptomatology was worse than 
he knew and changed his assigned GAF to 60.  

In a July 1998 rating decision, the RO granted an initial 30 
percent disability rating, from the July 23, 1992 effective 
date of service connection.

During a July 1999 VA PTSD examination, the veteran stated 
that he had intrusive thoughts and images on a daily basis of 
being wounded and of dead bodies, that often occurred 
spontaneously or at times were triggered by the sound of 
helicopters.    
He had nightmares that were sometimes so severe that he had 
violent movements and hit his wife while sleeping.  On 
several occasions the nightmares were so distressing that he 
had to run out of his home because he was so highly agitated.  
The examiner noted that the veteran had many symptoms of 
avoidance, he had gaps in his memory, he was an isolated 
person, he had no friends except for coworkers, he did not 
engage in outside interests or social activities outside of 
church.  The veteran was suffering from panic attacks, two to 
three times per week, which his family doctor had prescribed 
medication that was helping.  The veteran reported that he 
had been feeling increasingly depressed in the past year and 
that had contributed to many absences from work.  He stated 
that in the past year, he had missed several days a month 
from work due to depression and fatigue from PTSD related 
sleep disturbance.  He slept about three to four hours per 
night, was awoken by nightmares and his own hypervigilance.  
The veteran stated that he had some suicidal ideation in the 
past year and stated that these feelings "come and go and 
were increasing."  The examiner noted that he had not made 
any suicide attempts in the past.  The veteran felt that his 
feelings of anger were increasing and that he was more 
irritable and abrupt with those around him.  He denied 
suicidal or homicidal ideation at this time.  He avoided 
crowds, looked behind his back, and frequently checked doors 
and windows at night.  He continued to have startle response, 
difficulty concentrating, and a sense of isolation from 
others.  His social functioning was noted as poor.  According 
to the veteran, in the past year he was more anxious and 
depressed.  He suffered from panic attacks more frequently 
and had a fear of dying when it becomes dark.  The examiner 
commented that this anxiety and fear seemed to be directly 
related to his Vietnam trauma of being wounded.  The veteran 
reported that he was easily upset and quite often tearful.  
The veteran stated that he was missing more days at work 
because of his depression and occasionally had to leave work 
because of his panic attacks.  He also had survivor's guilt.  

On mental status examination, the examiner noted that the 
veteran appeared somewhat depressed and anxious, but his 
speech was clear and normal.  The examiner noted that the 
veteran's symptoms of PTSD had increased over the past year 
and had interfered to a greater extent with his occupational 
and social functioning.  The examiner assigned a GAF of 55 
stating that the veteran had moderate symptoms of PTSD and 
moderate difficulty in occupational functioning with severe 
difficulty in social functioning.  

In an August 1999 private medical report, Dr. Jensen again 
reported the exact same PTSD symptoms as in his previous 
reports, except that he assigned a current Global Assessment 
of Functional (GAF) score of 40 and a highest GAF post year 
of 49.  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that, during the period prior 
to November 6, 2001, the veteran's PTSD symptoms met the 
criteria to warrant assigning the requested initial 50 
percent disability rating, regardless of whether the former 
or revised criteria is considered.  

During the time frame in question, the veteran's disability 
was manifested by evidence of nightmares, flashbacks, 
disturbances of mood, impairment of short term memory, panic 
attacks more than once a week, and difficulties in 
establishing and maintaining effective work or social 
relationships.  These symptoms reflect that that, due to his 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment, and, since November 7, 
1996, occupational and social impairment with reduced 
reliability and productivity; this level of impairment is 
consistent with a 50 percent rating under the former and 
revised applicable criteria, respectively.  

As noted above, the 1992 private medical and VA examination 
reports reveal that the veteran's PTSD's symptoms were many, 
to include: unpredictable outbursts of rage, sleep 
disturbance, nightmares, flashbacks, depressed moods, short 
term memory loss, irritability, suspicion of others, 
emotional mechanism was restricted, numbing of general 
responses, and a tendency to withdraw from relationships.  In 
October 1993, he testified that he missed 5 days of work a 
month due to his PTSD symptoms.  In February 1997, Dr. Jensen 
assigned a GAF of 46 with the highest GAF score for the past 
year of 54.  On VA examination in July 1999, the veteran 
reported many symptoms of avoidance, gaps in his memory, 
panic attacks twice a week, increased depression, anxiety and 
sleep disturbances.  The examiner commented that the 
veteran's PTSD symptoms had interfered to a greater extent 
with his occupational and social functioning and assigned a 
GAF of 55.  The Board finds that this evidence is consistent 
with the level of impairment contemplated by the 50 percent 
disability rating under both the former and revised rating 
criteria.  

The Board emphasizes, however, that at no point during the 
period in question have either the former or the revised 
criteria for the next higher, 70 percent, rating been met.

The veteran's PTSD was not shown to result in a severely 
impaired ability to establish and maintain effective or 
favorable relationships with people, or in the manifestation 
of psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  In this respect, the Board notes that the 
veteran stated that he had missed several days of work due to 
his PTSD symptoms; however, such is not objectively 
documented, nor is there any indication that, during the 
period in question, his employment was he was able to retain 
employment due to his psychoneurotic symptoms.  

As noted above, a 70 percent rating under the revised 
criteria is warranted for  occupational and social impairment 
with deficiencies in most areas, due to certain symptoms; 
however, the Board finds that those delineated symptoms were 
not characteristics of the veteran's disability during the 
period in question. The veteran's PTSD was not found to  
manifest symptoms, in particular, of: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
neglect of personal appearance and hygiene.  While there is 
evidence of impaired impulse control, in sum, a rating of 
more than 50 percent for the period prior to November 7, 2001 
is not warranted under the revised rating criteria.
 
The Board also finds that no GAF scores assigned prior to 
November 7, 2001 provide a basis for assignment of an initial 
rating in excess of 50 percent.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).

The veteran was assigned GAF scores of 54 for 1996, 46 in 
February 1997, 60 in December 1997, 49 for 1998, 55 in July 
1999, and 40 in August 1999.  Per the DSM-IV, GAF scores 
between 31 and 40 are representative of some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  GAF scores of 41 to 50 are 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning.  GAF scores of 
51 to 60 are indicative of overall moderate symptoms or 
impairment.  

Given the foregoing, the Board notes that the scores 46 and 
49 appear consistent with the level of impairment 
contemplated in the 50 percent rating, and that the GAF 54 
and 55 are indicative of even less impairment.  Clearly, 
then, none of these scores provide any basis for a higher 
rating.   

While the GAF score of 40 assigned by Dr. Jensen in August 
1999 appears to suggest even greater impairment than is 
contemplated in the 50 percent rating, with the PTSD symptoms 
noted on examination.  In this respect, there was no finding 
that the veteran had impairment in reality testing or 
communication.  In addition, Dr. Jensen did not explain the 
basis of the score assigned; i.e. there was no description as 
to how the veteran's symptoms caused major impairment in 
several areas. As such, the Board finds that the GAF assigned 
by Dr. Jensen in August 1999 is not consistent with the 
veteran's demonstrated PTSD symptomatology at that time.  
Similarly, the remaining GAF scores assigned, ranging between 
46 and 60 are representative of serious to moderate symptoms. 
However, these scores, when considered in conjunction with 
the other objective evidence, likewise are not supportive of 
a higher rating.  As such, none of the assigned GAF scores, 
alone, supports the assignment of an initial rating in excess 
of 50 percent during the period prior to November 7, 2001.

For all the foregoing reasons, the Board finds that the 
criteria for an initial 50 percent, but no higher, rating 
(under either the former or revised rating criteria) are met 
for the period from July 23, 1992, to November 6, 2001.


ORDER

An initial 50 percent rating for PTSD, for the period from 
July 23, 1992 to November 6, 2001, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.





REMAND

Unfortunately, the Board finds that further RO action is 
warranted on the matter of an rating in excess of 50 percent 
for PTSD for the period since November 7, 2001, even though 
such action will, regrettably, further delay an appellate 
decision on this matter.

Initially, the Board points out, as noted above, that, in 
June 2006, the veteran's representative submitted directly to 
the Board additional medical evidence consisting of an 
undated but apparently contemporaneous letter from Vera M. 
Moskowitz, M.A., M.S.W., Psychotherapist, summarizing the 
results of her counseling sessions with the veteran, her 
current assessment of the veteran's condition, and 
identification of the veteran's physician who is currently 
prescribing his medications.  The Board notes that this 
evidence appears pertinent to the question of the severity of 
the veteran's PTSD since November 7, 2001, but has not been 
considered by the RO, and neither the veteran nor his 
representative has expressly waived initial RO consideration 
of the evidence.  Thus, a remand for RO consideration of this 
evidence, in the first instance, is warranted.  See 38 C.F.R. 
§ 20.1304 (2005).

In addition, the record shows that it has been over four 
years since the veteran was afforded a VA PTSD examination.  
Given that fact, as well as the additional medical evidence 
associated with the claims file since the last examination 
that appears to suggest that the veteran's PTSD may have 
increased in severity, the Board finds that contemporaneous 
medical findings are warranted.  See 38 U.S.C.A. § 5103 (West 
2002).  Accordingly, the RO should arrange for the veteran to 
undergo VA psychiatric examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id. 

Prior to arranging for the veteran to undergo VA psychiatric 
examination, the RO should also give the veteran another 
opportunity to present information and/or  evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A.  § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2004) (amending the relevant statute to clarify  that VA may 
make a decision on a claim before the expiration  of the one-
year VCAA notice period).  The RO's letter should invite the 
veteran to submit all pertinent evidence in his possession, 
and also ensure that its notice to the appellant  meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  The RO should specifically request 
that the veteran identify and provide authorization to enable 
it to obtain treatment records, to include each individual 
and group therapy session record, from his current treating 
therapist/psychologist and from: Ronald G. Intelisano, D.O; 
Vera M. Moskowitz, M.A., M.S.W; and Andrew F. Jensen, Jr., 
Ph.D.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of the additional evidence submitted directly 
to the Board in June 2006.  Additionally, the RO must 
document its continued consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate.  Also, the Board 
notes that various medical records in the claims file, the 
veteran has made statements suggesting that his psychiatric 
disability may significantly impact his employability.  Thus, 
in adjudicating the claim for a higher rating for PTSD since 
November 7, 2001, the RO must document its consideration of 
whether the criteria for referral for assignment of a higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1), have been met.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should specifically request that the 
veteran provides specific authorization 
to enable it to obtain outstanding 
treatment records-to include individual 
and group therapy records-from: Ronald 
G. Intelisano, D.O., 1504 Blackwood-
Clementon Road, in Blackwood, New Jersey 
08012 (from January 1993 to the 
present)t; Vera M. Moskowitz, M.A., 
M.S.W., 300 Mimosa Drive, in Cherry Hill, 
New Jersey 08003 (from September 1999 to 
the present); and Andrew F. Jensen, Jr., 
Ph.D., 1868 Greentree Road, in Cherry 
Hill, New Jersey 08003-2031 (from July 
1992 to December 1999).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the  recent decision in 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain that the veteran has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the  
records that were not obtained, explain 
the efforts taken to obtain them, and  
describe further action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to  the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if deemed warranted, with all 
findings made available to the requesting 
psychiatrist prior to completion of his 
or her report) should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should render specific and 
comprehensive findings with respect to 
the existence and extent (or frequency, 
as appropriate) of the following:  memory 
loss; obsessional rituals; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
or hallucinations; the ability to adapt 
to stressful circumstances; and the 
ability to establish and maintain 
effective relationships.  

The doctor should also render a multi-
axial diagnosis, including assignment of 
a GAF score, and an  explanation of what 
the score means; as well as provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence (to include that 
submitted directly to the Board in June 
2006) and legal authority.  The RO's 
adjudication of the claim should include 
specific consideration of whether staged 
rating, pursuant to Fenderson, is 
warranted and whether consideration of 
the former and revised criteria for 
rating psychiatric disorders, is 
appropriate.  In addition, the RO must 
document its consideration of whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met.

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate SSOC that includes clear 
reasons and  bases for all 
determinations, and afford them the 
appropriate time period for  response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


